Title: To James Madison from Anthony Merry, 24 October 1805 (Abstract)
From: Merry, Anthony
To: Madison, James


          § From Anthony Merry. 24 October 1805, Washington. “I have received the Honor of your Letter of the 14th. Instant, with its Inclosure, respecting the Impressment of Daniel Talmage, a Citizen of the United States, by His Majesty’s Ship Cleopatra; and I have the Honor, Sir, to acquaint you that I have lost no Time in transmitting a Copy of the Document with which you have furnished me on this Subject to the Commander in Chief of His Majesty’s Ships on the Halifax Station, in order that immediate Attention may be paid to your Application for the Release of the Seaman in question.”
        